Farthing, J. The claimant, Helen Walters, filed her complaint on October 20, 1952. There is no material variation of any material fact between her complaint and the Departmental Report made by the Division of Highways, dated January 20, 1953. The proof shows that on June 17, 1952, about 3:00 P.M., Helen Walters was driving her 1950 Nash sedan in a westerly direction on 111th Street in Chicago. As she approached the intersection with Long-wood Drive, there was in front of her car a platform truck used by respondent’s Department of Public Works and Buildings, Division of Highways, which truck had on board a 50 gallon metal drum of white centerline paint. At the point in question, the highway rises towards the west, and the grade is rather steep. The truck stalled near the top, and started to roll backward. The truck driver applied his brakes, and stopped his truck suddenly, which caused the 50 gallon drum of paint to be thrown off of the truck. The drum struck the pavement and burst, throwing paint upon claimant’s automobile, the inside of the car, the windows of which were open, as well as on claimant’s dress.. At that moment, Helen Walters was about to pass the truck on its left. Claimant was compelled to expend $151.00 for cleaning and refinishing her car, and for new seat covers, but her Insurance Company paid $138.00 of that amount, so that her cost was only $13.00. She wore a new shantung dress, which was ruined, and was valued at $30.00. While her car was being repaired, she was compelled to pay $17.50 for transportation to her work. This makes a total of $60.50, and an award is hereby made in favor of claimant for that amount.